Title: From James Madison to Edmund Pendleton, 9 April 1792
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. Apl. 9. 92
You will find by the inclosed papers that the President’s Negative has saved us from the unconstitutional allotment of 120 Reps. proposed by the Bill on that subject. The contest is now to be between a ratio of 1 for 30, and 1 for 33 thousand. If the next bill should begin with the former, I think it most likely to end in the latter, this being most favorable to the Northern part of the Union, the circumstance which produced the curious project contained in the other Bill. The Assumption of the Remainder of the ⟨s⟩tate debts amounting to about 41[,]000,000 dollrs. has been lately on the anvil. The first vote was in its favor. On the 2d. it was thrown out. It will however be pretty certainly renewed, and in the end not improbably carried. Besides a legion of objections agst. the Measure, its being pressed is the more extraordinary, as the progress of the Comissrs. for settling the final balances among the States, promises a conclusion of the work almost as soon as provision can be made for paying the first interest on the debts to be assumed; For the plan is to pass the assumption now, & leave the revenue to be provided hereafter. The Obligation of public faith will then be an answer to all objections agst. the new taxes or contrivances that will be called for. The ways & means for the Western defence have been the subject of latest discussion. They consist of increased duties on imports; and it is to be feared that advantage will be taken of the occasion to make the increase permanent, altho’ the object is temporary. New York continues to be a scene of Bankruptcies resulting from Duer’s fate, and the fall of the Stocks. Every day exhibits new victims, and opens new scenes of Usury, knavery and folly. If the Stocks shd. not be artificially revived, it is suspected that the ensuing week will be a very trying one to this City. I remain always & most affectly Yrs.
James Madison Jr
